
	
		I
		112th CONGRESS
		2d Session
		H. R. 6492
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Clarke of
			 Michigan introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To provide for the establishment, in the Office of
		  Pavement Technology of the Federal Highway Administration, of the position of
		  Recovered Mineral Component Ombudsman.
	
	
		1.Short titleThis Act may be cited as the
			 Sustainable, Livable And Green
			 (S.L.A.G.) Highway Construction Act of 2012.
		2.Recovered Mineral
			 Component Ombudsman; procurement guidelines
			(a)Recovered
			 Mineral Component Ombudsman positionThe Secretary of Transportation shall
			 establish in the Office of Pavement Technology of the Federal Highway
			 Administration the position of Recovered Mineral Component Ombudsman.
			(b)Duties of
			 OmbudsmanThe duties of the
			 Recovered Mineral Component Ombudsman shall include—
				(1)acting as a liaison between the States and
			 the Department of Transportation on federally funded highway projects;
				(2)encouraging States to use recovered mineral
			 component (referred to in this Act as RMCs) to drive down costs
			 and be more environmentally sensitive; and
				(3)providing information on—
					(A)the safety of
			 using RMCs;
					(B)data on projects
			 that use RMCs; and
					(C)training and
			 educational seminars on the environmental benefits, and on the cost saving
			 benefits, of using RMCs through partnerships with the RMC industry groups
			 supported by the Administration.
					(c)DefinitionFor
			 purposes of this section, the term recovered mineral components
			 and RMCs means—
				(1)ground granulated
			 blast furnace slag;
				(2)blast furnace slag
			 aggregate;
				(3)steel furnace slag
			 aggregate; and
				(4)any other industry co-product or recovered
			 by-product the Federal Highway Administrator in consultation with an agency
			 head, determines should be treated as recovered mineral component under this
			 section for uses in asphalt or concrete projects paid for, in whole or by part,
			 by such agency.
				(d)Comprehensive
			 procurement guidelinesThe
			 Secretary of Transportation is encouraged to amend the comprehensive
			 procurement guidelines applicable to federally related asphalt and concrete
			 projects to include specifications that encourage the use of ground granulated
			 blast furnace slag, blast furnace slag aggregate, and steel furnace slag
			 aggregate.
			(e)Environmental
			 standardsNot later than 120 days after the date of enactment of
			 this Act, the Director of the Environmental Protection Agency shall establish
			 standards to ensure that the use of RMCs does not violate the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.) or any other environmental
			 law.
			
